         Case 1:18-cr-00289-SHS Document 114 Filed 04/28/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 28, 2019

BY CM/ECF

Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: United States v. Bryan Duncan, et al., S1 18 Cr. 289 (SHS)

Dear Judge Stein:

        The Government respectfully submits this letter in response to the defendants’ oppositions
to one of the Government’s motions in limine. On April 15, 2019, the Government moved in
limine to preclude the defendants from eliciting testimony or offering evidence that, on some
occasions, the defendants recruited patients who had legitimate slip and fall accidents. (Dkt. No.
95 at 12-14.) At trial, the Government does not intend to argue that every single individual who
the defendants obtained litigation financing for and transported to legal and medical appointments
had a staged accident (or had no accident at all). Thus, evidence of legitimate accidents outside
the scope of the conspiracy (or evidence that the defendants acted in accordance with the law on
other occasions) is irrelevant to the allegations set forth in the Superseding Indictment. See United
States v. Scarpa, 913 F.2d 993, 1011 (2d Cir. 1990).

        The defendants oppose this motion, and argue that they should be allowed to introduce
evidence “surrounding each of the victims’ accidents to whom [they] provided assistance,” Dkt.
No. 104 at 2, and evidence that “all of the cases [they] were involved in were legitimate cases,”
Dkt. No. 108 at 4. The defendants further argue that they should be allowed to present evidence
of “cases with the same doctors, lawyers and funding companies that are not the subject of this
indictment but occurred at or about the same time period as charged in the indictment.” The
defendants’ arguments go too far. To the extent the defendants seek to introduce evidence that
they worked with other clients during the time period charged in the conspiracy, these clients must
have used the same doctors, lawyers, and funding companies that are the subject of this indictment,
and must also involve the same types of accidents (trip and falls on cracked concrete, cellar doors,
etc.) and the same types of injuries (knee, shoulder, and lower back). Clients who do not fall
within these confines are irrelevant to the charges in this case and evidence about them should be
precluded.

        In order to give the Government sufficient opportunity to move to preclude any such
irrelevant evidence, the Government respectfully requests that this Court order the defendants to
         Case 1:18-cr-00289-SHS Document 114 Filed 04/28/19 Page 2 of 2
                                                                                           Page 2


provide the Government with the names of any such patients the defense will seek to call at trial
or otherwise introduce evidence about through other witness testimony or exhibits, by this
Monday, April 29, 2019. Such notice will ensure that the Government has adequate time to move
to preclude the testimony of such witnesses at trial. The Government has sought to provide the
defendants with similar notice about which patients it will call to testify at trial—the Government
provided an initial list on April 14, 2019, and has since provided several updated supplemental
lists.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         by:      /s/
                                               Nicholas Folly
                                               Alexandra Rothman
                                               Nicholas Chiuchiolo
                                               Assistant United States Attorneys
                                               (212) 637-1060/2580/1247


cc: all counsel of record (by ECF)
